Citation Nr: 1757623	
Decision Date: 12/13/17    Archive Date: 12/28/17

DOCKET NO.  16-17 235	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUE

Entitlement to a disability rating in excess of 10 percent for pleural plaque, early stage asbestosis. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans 


ATTORNEY FOR THE BOARD

I. Altendorfer, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from December 1958 to September 1962 and May 1965 to August 1966. 
This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2015 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).


VETERAN'S CONTENTIONS

The Veteran contends that the severity of his pleural plaque disability has worsened and that it should be evaluated as 30 percent disabling based on the pulmonary function test (PFT) performed in May 2014.
  

FACTUAL FINDINGS 


1.  May 2014 private treatment records from Group Health Cooperative demonstrated a ratio of forced expiratory volume in one second (FEV-1) over forced vital capacity (FEV-1/FVC) at 68.93 percent. 

3.  May 2014 private treatment records documented compensable worsening of the pleural plaque disability within one year prior to the filing of his June 2014 claim for an increased rating.  

4.  While there is only one medical treatment record that documented a ratio of FEV-1/FVC less than 70 percent, after considering reported flare-ups and affording the Veteran benefit of the doubt, the medical evidence of record supports a finding that the Veteran's disability picture most nearly approximates the criteria for a 30 percent disability rating. 

5.  In a June 2014 statement and a February 2015 Notice of Disagreement, the Veteran expressly stated that he would be satisfied with a 30 percent rating for the pleural plaque disability; thereby, the Veteran  limited his appeal to a 30 percent rating.  As such, the Board will limit its analysis to the question of whether an increased rating of 30 percent is warranted.


LEGAL CONCLUSION

The criteria for a 30 percent disability rating, but no higher, for service-connected pleural plaque are met.  38 U.S.C. § 1155 (2012); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.20, 4.97, Diagnostic Code 6845 (2017).


ORDER

An increased disability rating of 30 percent, but no higher, for pleural plaque is granted, effective May 16, 2014.




____________________________________________
S.C. KREMBS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


